               Case 20-01895-LT7                     Filed 06/25/20              Entered 06/25/20 10:58:32                  Doc 22            Pg. 1 of 2
B104                             /


                                                                                                            ADVERSARY PROCEEDING NUMBER
                  ADVERSARY PROCEEDING COVER SHEET                                                          (Court Use Only)
                         (Instructions on Reverse)


 PLAINTIFFS                                                                           DEFENDANTS
Stephen B. Heath                                                                      Timothy Joseph Grant




 ATTORNEYS (Firm Name, Address, and Telephone No.)                                     ATTORNEYS (If Known)
Steven W. Yuen, 230768                                                                William P. Fennell
Heath & Yuen                                                                          600 West Broadway, Ste. 930
268 Bush Street, #3006                                                                San Diego, CA92101
San Francisco, CA 94104

 PARTY (Check One Box Only)                                                            PARTY (Check One Box Only)
       Debtor                                U.S. Trustee/Bankruptcy Admin                  Debtor                               U.S. Trustee/Bankruptcy Admin
       Creditor                              Other                                          Creditor                             Other
       Trustee                                                                              Trustee
 CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
1.INTENTIONAL ASSAULT; 2.INTENTIONAL BATTERY; 3.INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS;
4.INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; 5.TRESPASS TO CHATTELS; 6.FALSE REPRESENTATION; 7.
FALSE OATH; 8. CONCEALED OR FALSIFIED RECORDED INFORMATION; 9.FAILURE TO SATISFACTORILY EXPLAIN
LOSS OR DEFICIENCY OF ASSETS;
                                                                            NATURE OF SUIT
                  (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)
       FRBP 7001(1) – Recovery of Money/Property                                             FRBP 7001(6) – Dischargeability (continued)
       11 - Recovery of money/property - § 542 turnover of property                          61 - Dischargeability - § 523(a)(5), domestic support
       12 - Recovery of money/property - § 547 preference                                    68 - Dischargeability - § 523(a)(6), willful and malicious injury
       13 - Recovery of money/property - § 548 fraudulent transfer                           63 - Dischargeability - § 523(a)(8), student loan
       14 - Recovery of money/property - other                                               64 - Dischargeability - § 523(a)(15), divorce or separation obligation
                                                                                                  (other than domestic support)
       FRBP 7001(2) – Validity, Priority or Extent of Lien                                   65 - Dischargeability - other
       21 - Validity, priority or extent of lien or other interest in property
                                                                                             FRBP 7001(7) – Injunctive Relief
       FRBP 7001(3) – Approval of Sale of Property                                           71 - Injunctive relief - reinstatement of stay
       31 - Approval of sale of property of estate and of co-owner - § 363(h)                72 - Injunctive relief - other

       FRBP 7001(4) – Objection/Revocation of Discharge                                      FRBP 7001(8) Subordination of Claim or Interest
       41 - Objection / revocation of discharge - § 727(c),(d),(e)                           81 - Subordination of claim or interest

       FRBP 7001(5) – Revocation of Confirmation                                             FRBP 7001(9) Declaratory Judgment
       51 - Revocation of confirmation                                                       91 - Declaratory judgment

       FRBP 7001(6) – Dischargeability                                                       FRBP 7001(10) Determination of Removed Action
       66 - Dischargeability - § 523(a)(1),(14),(14A) priority tax claims                    01 - Determination of removed claim or cause
       62 - Dischargeability - § 523(a)(2), false pretenses, false
            representation, actual fraud                                                     Other
       67 - Dischargeability - § 523(a)(4), fraud as fiduciary, embezzlement,                SS-SIPA Case – 15 U.S.C. §§ 78aaa et.seq.
            larceny                                                                          02 - Other (e.g. other actions that would have been brought in state
                           (continued next column)                                                court if unrelated to bankruptcy case)

       Check if this case involves a substantive issue of state law                          Check if this is asserted to be a class action under FRCP 23
       Check if a jury trial is demanded in complaint                                   Demand $    amount to be proved at trial
 Other Relief Sought




B104
              Case 20-01895-LT7          Filed 06/25/20        Entered 06/25/20 10:58:32            Doc 22      Pg. 2 of 2
B104 (Page 2)       /

                                   BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
  NAME OF DEBTOR                                                                     BANKRUPTCY CASE NO.
 Timothy Joseph Grant                                                               20-01895-LT7

  DISTRICT IN WHICH CASE IS PENDING                 DIVISIONAL OFFICE                NAME OF JUDGE
Southern District of California                    San Diego                        Hon. Laura S. Taylor

                                               RELATED ADVERSARY PROCEEDING (IF ANY)
  PLAINTIFF                                         DEFENDANT                                     ADVERSARY PROCEEDING NO.




  DISTRICT IN WHICH ADVERSARY IS PENDING            DIVISIONAL OFFICE                NAME OF JUDGE




  SIGNATURE OF ATTORNEY (OR PLAINTIFF)

/s/ Steven W. Yuen

  DATE                              PRINT NAME OF ATTORNEY (OR PLAINTIFF)

6/23/20                           Steven W. Yuen




                                                          INSTRUCTIONS

    The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of all of the
property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the jurisdiction of the
court so broad, there may be lawsuits over the property or property rights of the estate. There also may be lawsuits concerning
the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary proceeding.

    A party filing an adversary proceeding must also complete and file Form 104 , the Adversary Proceeding Cover Sheet,
unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic Case Filing
system (CM/ECF). (CM/ECF captures the information on Form 104 as part of the filing process.) When completed, the cover
sheet summarizes basic information on the adversary proceeding. The clerk of court needs the information to process the
adversary proceeding and prepare required statistical reports on court activity.


   The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings or other
papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-explanatory,
must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an attorney). A separate cover
sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and the defendants exactly as they appear on the complaint.

Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and in the second column for the defendants.

Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the plaintiff is
represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an attorney, the
plaintiff must sign.




B104
